EXHIBIT 10.9

MORGAN STANLEY

SELECT EMPLOYEES’ CAPITAL ACCUMULATION PROGRAM

FISCAL YEAR [            ] TERM SHEET

This Term Sheet sets forth the general terms and conditions of your irrevocable
request to allocate all or a portion of your Eligible Compensation pursuant to
the Morgan Stanley Select Employees’ Capital Accumulation Program (“SECAP”).
This Term Sheet applies to the allocation from your Fiscal Year [            ]
year-end discretionary bonus paid in January [            ], if any, as well as
to allocations from your monthly commission payouts generated and paid in
calendar year [            ], if any. All references in this Term Sheet to
Allocated Amount, Allocation Preference, Allocation Year, Applicable Account
Value and Distribution Commencement Date are in respect of the amount allocated
from your Fiscal Year [            ] year-end discretionary bonus and calendar
year [            ] monthly commission payouts, as applicable. Capitalized terms
used in this Term Sheet that are not defined in the text have the meanings set
forth in Section 10 below or in the SECAP plan document.

 

  1. Eligibility.

You are an “Eligible Employee” if you are an employee of the Firm and:

(a) You are employed as a [            ]1;

(b) You had earned annualized Total Compensation of at least $[            ]2,
or local currency equivalent, for each of Fiscal Year [            ] and
[            ]; and

(c) You qualify as an Accredited Investor; and

(d) For eligible Australian local employees, you qualify as a “Wholesale Client”
under Section 761G of the Australian Corporation Act 20013.

 

  2. Vesting.

Your Allocated Amount and 100% of the appreciation, if any, on your Allocated
Amount, if any, is fully vested at all times.

 

1

Eligibility criteria may include specified officer titles and/or employment in
specified business units.

2

Minimum annualized Total Compensation required as a condition to participation
may vary from one Fiscal Year to another.

3

Employees in certain jurisdictions may not be eligible to participate and/or
additional eligibility conditions may apply to them.

 



--------------------------------------------------------------------------------

  3. Separation from Service.

(a) Separation from Service due to Full Career Retirement or Retirement. Upon
your Separation from Service due to Full Career Retirement or Retirement, as
applicable, you will either remain in the Plan or terminate your participation
in the Plan, as specified in your Allocation Preference. If you will remain in
the Plan upon your Separation from Service due to your Full Career Retirement or
Retirement, as applicable, distributions will commence on your Distribution
Commencement Date notwithstanding your Separation from Service under these
circumstances. If you will terminate your participation in the Plan upon your
Separation from Service with the Firm upon your Full Career Retirement or
Retirement, then, subject to Section 6, distributions will commence on the
earlier of your Distribution Commencement Date and January 2nd of the year
following the year in which your Separation from Service occurs. Distributions
will be paid using the Distribution Method. The amount of your distributions
will be reduced by any Administration Fee outstanding.

If you will receive installments, your undistributed Applicable Account Value
will remain in your Account following payment of each installment and thus will
be credited (or debited) with future returns based on the performance of your
selected Notional Investments. The amount of each annual installment will be
calculated in accordance with the SECAP plan document.

(b) Separation from Service other than due to Full Career Retirement, Retirement
or Death. Upon your Separation from Service other than due to Full Career
Retirement, Retirement or your death, subject to Section 6, you will receive a
lump sum distribution on the earlier of your Distribution Commencement Date and
January 2nd of the year following the year in which your Separation from Service
occurs. The amount of your distribution will be reduced by any Administration
Fee outstanding.

(c) Death. In the event of your death, the unpaid portion of your Applicable
Account Value shall be paid in a lump sum to your Beneficiaries or estate upon
your death, provided that your Beneficiaries or estate notify the Firm of your
death within 60 days following the date of death. The amount of the distribution
will be reduced by any Administration Fee outstanding.

(d) General treatment of award upon Governmental Service Termination. If your
employment with the Firm terminates in a Governmental Service Termination, your
undistributed Applicable Account Value will be paid to you on the date of your
Governmental Service Termination.

(e) General treatment of award upon employment at a Government Employer
following termination of employment. If your employment with the Firm terminates
other than in a Governmental Service Termination and following your termination
of employment, you accept employment with a Governmental Employer, your
Applicable Account Value will be paid to you upon your commencement of such
employment, provided you present the Firm with satisfactory evidence
demonstrating that as a result of your acceptance of such employment the
divestiture of your continued

 

2



--------------------------------------------------------------------------------

interest in your Applicable Account Value is reasonably necessary to avoid the
violation of U.S. federal, state or local or foreign ethics laws or conflicts of
interest law applicable to you at such Governmental Employer.

 

  4. Administration Fee.

Your Allocated Amount is subject to and your Account Value is subject to a
quarterly administration fee of 20 basis points (the “Administration Fee”). The
Administration Fee is separate from any fees applicable to the Notional
Investments and the related Referenced Funds, which are reflected in the net
returns credited to your Account. The Administrator reserves the right to change
the Administration Fee at any time in its sole discretion.

 

  5. Severability.

In the event the Administrator determines that any provision of the Descriptive
Materials would cause you to be in constructive receipt for federal or state
income tax purposes of any portion of your Applicable Account Value, then such
provision will be considered null and void and the Descriptive Materials will be
construed and enforced as if the provision had not been included in the
Descriptive Materials as of the date such provision was determined to have the
potential to cause you to be in constructive receipt of any portion of your
Applicable Account Value.

 

  6. Specified Employees.

Notwithstanding anything contrary set forth in this Term Sheet or any
Descriptive Material, if the Firm considers you to be one of its Specified
Employees at the time of your Separation from Service, any distribution or other
payment of your Applicable Account Value that is due upon or as a result of your
Separation from Service will be delayed, to the extent it otherwise would be
payable within the six months after your Separation from Service, and shall
instead be made on the first business day following the date that is six months
after the date of your Separation from Service; provided, however, that in the
event that your death, your Governmental Service Termination or your employment
at a Governmental Employer following your termination of employment with the
Firm under circumstances set forth in Section 3(e) occurs at any time after the
Date of the Award, payment will be made in accordance with Section 3(c), 3(d),
or 3(e), as applicable.

 

  7. Amendment.

Notwithstanding any provision set forth in any Descriptive Materials, the
Administrator may, without your consent, modify the terms and conditions of your
Allocated Amount or the Descriptive Materials to the extent it deems necessary
or advisable, in its sole discretion, in order to comply with Section 409A and
to ensure that you are not required to recognize income for United States
federal income tax purposes prior to the date of distribution or payment
provided for herein or to incur interest or additional tax under Section 409A.

 

3



--------------------------------------------------------------------------------

  8. Incorporation of the SECAP Plan Document.

The SECAP plan document is incorporated in this Term Sheet by reference. In the
event of any conflict or inconsistency between the SECAP plan document and this
Term Sheet, the SECAP plan document will govern and the Term Sheet will be
interpreted to minimize or eliminate any such conflict or inconsistency;
provided, however, that any definition set forth in this Term Sheet will govern.

 

  9. Provisions for Australian Participants and Participants located in
Australia.

Morgan Stanley Dean Witter Australia Limited acts as agent for Morgan Stanley in
relation to the offer of SECAP to participants located in Australia and the
grant of SECAP awards to Australian participants. However, Morgan Stanley Dean
Witter Australia Limited will not have any obligations or liability under SECAP
or in respect of SECAP awards, any such obligations or liabilities will be the
responsibility of Morgan Stanley.

As a condition of participation in SECAP, you acknowledge and agree that nothing
in any of the Descriptive Materials, the SECAP plan document or this Term Sheet
constitutes financial product advice under the Australian Corporations Act 2001.
You should consider obtaining your own financial product advice from an
independent person who is licensed by the Australian Securities and Investments
Commission to give such advice in relation to your participation in SECAP or
making any decisions regarding that participation (including your initial
allocation preference or a reallocation preference among Notional Investments).

 

  10. Defined Terms.

The following terms have the indicated meanings:

(a) “Eligible Compensation” means the cash portion of the compensation you may
allocate pursuant to SECAP and consists of (i) your Fiscal Year [            ]
year-end discretionary bonus paid in January [            ], if any, and
(ii) your monthly commission payouts generated and paid in calendar year
[            ], if any.

(b) The “Firm” means Morgan Stanley (including any successor thereto) together
with its subsidiaries and other affiliates.

(c) For [            ]4, “Full Career Retirement” means your Separation from
Service for any reason other than your death on or after the date on which:

(i) You have attained age [    ] and completed at least [    ] years of service
as a [            ]5;

 

4

Definition applies to employees holding specified officer titles and/or working
in specified business units.

5

Specified officer title(s) in one or more specified business units.

 

4



--------------------------------------------------------------------------------

(ii) You have attained age [    ] and completed at least [    ] years of service
as an officer of the Firm at the level of [            ]5 or above;

(iii) You have completed at least [    ] years of service with the Firm; or

(iv) You have attained age [    ] and have completed at least [    ] years of
service with the Firm and the sum of your age and years of service equals or
exceeds [    ].6

For purposes of the foregoing definition and the definition of “Retirement” set
forth below, service with the Firm will include any period of service with the
following entities and any of their predecessors:

(1) AB Asesores (“ABS”) prior to its acquisition by the Firm (provided, that
only years of service as a partner of ABS will count towards years of service as
an officer);

(2) Morgan Stanley Group Inc. and its subsidiaries (“MS Group”) prior to the
merger with and into Dean Witter, Discover & Co.;

(3) Miller Anderson & Sherrerd, L.L.P. prior to its acquisition by MS Group;

(4) Van Kampen Investments Inc. and its subsidiaries prior to its acquisition by
MS Group;

(5) FrontPoint Partners LLC and its subsidiaries prior to its acquisition by the
Firm; and

(6) Dean Witter, Discover & Co. and its subsidiaries (“DWD”) prior to the merger
of Morgan Stanley Group Inc. with and into Dean Witter, Discover & Co.;

provided that, in the case of an employee who has transferred employment from
DWD to MS Group or vice versa, a former employee of DWD will receive credit for
employment with DWD only if the employee transferred directly from DWD to Morgan
Stanley & Co. Incorporated or its affiliates subsequent to February 5, 1997, and
a former employee of MS Group will receive credit for employment with MS Group
only if the former employee transferred directly from MS Group to Morgan Stanley
DW Inc. or its affiliates subsequent to February 5, 1997.

(d) “Governmental Employer” means a governmental department or agency,
self-regulatory agency or other public service employer.

 

6

Age and service conditions specified in clauses (i) through (iv) may vary from
year to year.

 

5



--------------------------------------------------------------------------------

(e) “Governmental Service Termination” means the termination of your employment
with the Firm and your commencement of employment at a Governmental Employer;
provided that you have presented the Firm with satisfactory evidence
demonstrating that as a result of such new employment, the divestiture of your
continued interest in your Applicable Account Value is reasonably necessary to
avoid the violation of U.S. federal, state or local or foreign ethics law or
conflicts of interest law applicable to you at such Governmental Employer.

(f) “Internal Revenue Code” means the Internal Revenue Code of 1986, as amended,
and the rules, regulations and guidance thereunder.

(g) For [            ]7, “Retirement” means your Separation from Service on or
after the date on which:

(i) You have attained age 65; or

(ii) You have attained age 55 and completed at least 10 years of service with
the Firm.8

(h) “Section 409A” means Section 409A of the Internal Revenue Code.

(i) “Specified Employee” means a “specified employee” as defined in
Section 409A.

(j) “Total Compensation” means (i) base salary, commissions and annual bonus,
inclusive of the value of long-term incentive compensation, or what the Firm
designates as “total reward”; and (ii) for employees who are Investment
Representatives or Financial Advisors of the Global Wealth Management Group,
gross compensation, pre-deductions, inclusive of the value of long-term
incentive compensation, or what the Firm designates as “total reward.”

 

7

Definition applies to employees holding specified officer titles and/or working
in specified business units.

8

Age and service conditions specified in clauses (i) and (ii) may vary from year
to year.

 

6